Biggs, J.
(dissenting). — The uncontradicted evidence in this case tends to show that the animal was killed at a point where the only street in the town crossed the railroad track, and that persons and live stock frequently passed over the railroad at that point. Under this evidence the plaintiff asked and-the court gave the following instruction, which my associates condemn:
“It was the duty of defendant’s agen-ts and servants in running and operating defendant’s locomotive engine and cars, when approaching a public street or crossing in a town where people and stock are continually crossing, to observe great care, diligence, and watchfulness for persons or stock crossing the same; and if the jury find from the evidence that plaintiff’s cow was killed by the defendant’s locomotive engine at a public crossing in Ritchey, Missouri, where people and stock are continually crossing, then the defendant is responsible for the killing of plaintiff’s cow if its servants and employees could, by the exercise of care *399and diligence, and watchfulness have discovered said cow in time to have avoided the killing her.”
This instruction, in my opinion, is unobjectionable. The degree of watchfulness which the law imposes upon a locomotive engineer in approaching a public street or crossing depends upon where the crossing is. Thus, in approaching a crossing in the country, especially one that is seldom used, persons in charge of trains are only required to exercise reasonable or ordinary watchfulness for live stock. To this class belongs Hill v. Railroad, 49 Mo. App. 520. But at the crossing of a street in a city or town, especially if the street in the latter is much used, the law imposes upon persons operating a train, active and vigilant watchfulness. To this class belong the cases of Harlan v. Railroad, 65 Mo. 22; Isabel v. Railroad, 60 Mo. loc. cit. 482; Yarnall v. Railroad, 75 Mo. 575; Hitz v. Railroad, 101 Mo. loc. cit. 53. It seems to me that my brother Bond has failed to note and observe the rules applicable to the two classes of cases.
The jury was told in the fifth instruction asked by plaintiff that the defendant was liable if the cow was killed by reason of the “gross and wanton negligence” of the persons operating the train. Of course this instruction does not state the rule accurately, but the instruction was prejudicial to the plaintiff, and not to the defendant. Therefore the latter can not complain.
As to the defendant’s twelfth instruction the majority opinion admits that it was incomplete in the form in which it was asked, therefore it was properly refused.
The evidence tends to show that the engineer failed to observe the statutory signals in approaching the crossing, and also that in the direction from which the train was coming there was an unobstructed view of the railroad track for one half mile, and that the cow *400walked for some distance near the side of the railroad track before she reached the crossing, and that the train was running thirty or forty miles an hour, and that no attempt was made to check its speed. Under this evidence the recovery was a just one, and as there was no error committed at the trial, I am of the opinion that the judgment ought to be affirmed.